Case 9:19-cv-00182-RC-KFG Document 11 Filed 05/02/20 Page 1 of 3 PageID #: 43



                           **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

BRISON KEITH HUMPHREY                            §

VS.                                              §           CIVIL ACTION NO. 9:19-CV-182

DIRECTOR, TDCJ-CID                               §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Brison Keith Humphrey, a prisoner confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The Magistrate Judge recommends dismissing the petition for want of prosecution.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Large

portions of the petitioner’s handwritten original pleading are illegible. The petitioner appeared to

be challenging several disciplinary convictions, and he requested leave to amend his petition. The

Magistrate Judge granted the petitioner’s motion for leave to amend, directed the Clerk of Court to

send the petitioner form petitions, and ordered the petitioner to complete and submit one form for

each disciplinary conviction the petitioner was challenging. The petitioner did not submit the
Case 9:19-cv-00182-RC-KFG Document 11 Filed 05/02/20 Page 2 of 3 PageID #: 44



                             **NOT FOR PRINTED PUBLICATION**

amended pleadings or otherwise respond to the order. On January 2, 2020, the Magistrate Judge

recommended dismissing the petition for want of prosecution. No objections to the Report and

Recommendation of United States Magistrate Judge were filed by the parties.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).




                                                    2
Case 9:19-cv-00182-RC-KFG Document 11 Filed 05/02/20 Page 3 of 3 PageID #: 45



                            **NOT FOR PRINTED PUBLICATION**

       Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Petitioner has failed to make a

sufficient showing to merit the issuance of a certificate of appealability.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 8) is ACCEPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation. A certificate of

appealability will not be issued.

               So ORDERED and SIGNED May 2, 2020.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge




                                                  3
